Citation Nr: 1612537	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  12-04 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for migraine headaches, to include as due to an undiagnosed illness, and/or as secondary to service-connected irritable bowel syndrome.

3.  Entitlement to an increased rating for irritable bowel syndrome, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran has verified active duty service in the U.S. Navy from October 1989 to April 1996.  He claims a period of unverified service from November 1985 to October 1989.  The appellant served in the Southwest Asia Theater of Operations.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a March 2010 rating decision of the VA Regional Office in Detroit, Michigan, that declined to reopen the claim of entitlement to service connection for a right knee disorder, and denied service connection for migraine headaches, and a disability rating in excess of 10 percent for irritable bowel syndrome.

The Veteran was afforded a videoconference hearing at the RO in November 2015 before the undersigned Veterans Law Judge sitting at Washington, DC.  The transcript is of record.

Following review of the record, the appeals of whether new and material evidence has been received to reopen the claim of service connection for a right knee disorder and entitlement to service connection for migraine headaches are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDING OF FACT

Irritable bowel syndrome has been manifested by frequent episodes of diarrhea with more or less constant abdominal distress productive of severe symptomatology since the inception of the claim.


CONCLUSION OF LAW

The criteria for a 30 percent rating for irritable bowel syndrome are met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. 3.102, 4.1, 4.7, 4.114, Diagnostic Code 7319 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met in this instance.  There is no issue as to providing an appropriate form or the completeness of the application.  VA properly notified the Veteran of the information and evidence needed to substantiate and complete the claim of entitlement to an increased rating for irritable bowel syndrome, to include notice of what part of that evidence would be provided by the claimant, what part VA would attempt to obtain, and how disability ratings and effective dates are determined.

VA has obtained records of treatment identified by the Veteran, including extensive VA outpatient and private treatment records.  He was afforded a personal hearing on appeal and his personal statements have been incorporated into the record.  The appellant has been provided VA examinations during the appeal period that are determined to be adequate for adjudication purposes.  No outstanding evidence has been identified that has not otherwise been obtained.  As such, the Board finds that VA has complied with the VCAA's  notification and assistance requirements.  The claim for an increased rating for irritable bowel syndrome is ready to be considered on the merits.  

Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4 (2015).  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life and is based, as far as practicable, on average impairment of earning capacity in civil occupations. 38 U.S.C.A. § 1155 (West 2015);38 C.F.R. §§ 4.1, 4.10 (2015).

The Veteran's irritable bowel syndrome is rated under 38 C.F.R. § 4.114, Diagnostic Code 7319 which provides that a 10 percent evaluation is warranted for moderate disease, with frequent episodes of bowel disturbances with abdominal distress.  A 30 percent evaluation (the highest available under this code) is warranted for severe disease with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress. Id.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt is resolved in favor of the claimant. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015). Staged ratings should be assigned based on the facts found. See Hart v. Mansfield, 21 Vet.App. 505 (2007).


Factual Background and Legal Analysis

A claim for an increased rating for irritable bowel syndrome was received in March 2009.  By rating action in March 2010, the existing noncompensable evaluation was increased to 10 percent, effective March 30, 2009.

Review of the clinical evidence dating from 2009 reflects that the appellant has sought continuing treatment for irritable bowel syndrome, to include on an emergency basis.  In March 2009, Family Physicians of St. Joseph records indicate that he was being seen for follow-up after having been in the emergency room two days before with gastrointestinal symptoms.  A similar history of urgent care was noted on follow-up in December 2009.  On VA examination in February 2010, the Veteran complained of frequent semi-diarrhea stools, daily intestinal pain and severe cramping several times a week, sometimes to the point of his doubling over, lasting four or more days a week.  

When examined for VA compensation and pension purposes in March 2014, he reiterated that he had been seen multiple times in the emergency room for his stomach, most recently two weeks before, and related that he continued to have irritable bowel symptoms, with cramping, gassiness and intermittent diarrhea.  Following examination, the examiner diagnosed irritable bowel syndrome and stated that laboratory studies and X-ray of the abdomen appeared normal at that time.  It was opined that the appellant had issues with bloating but the condition was stable overall.  The examiner added that the Veteran might have episodes of symptoms depending on what he ate but was not on daily medication except for Ranitidine.

The Veteran presented testimony on personal hearing on appeal in November 2015 to the effect that when he first filed his claim he was having diarrhea up to eight times a day with abdominal pain.  He testified that his symptoms had progressed to become daily and constant, to the extent that he was having to go to the bathroom three to 14 times a day, with a great deal of gas.  The appellant stated that he had gas whether he ate or not and that sometimes there was no more than a minute's notice before he had to use the restroom.  

After a review of the evidence, the Board finds that although symptoms were described as stable on VA examination in 2014, the persistence and degree of the Veteran's irritable bowel syndrome symptoms overall warrant a higher disability rating.  The Board is persuaded by the clinical evidence, statements and testimony indicating that he has to seek emergency room treatment fairly often for flare-ups, as well as the ongoing complaints of frequent episodes of diarrhea, bloating, constant abdominal distress and cramping, etc.  As such, the Board resolves benefit of the doubt in favor of the Veteran and finds that the appellant's irritable bowel disability picture is more nearly commensurate with a severe disease process for which the 30 percent evaluation under diagnostic code 7319 is warranted.  The Board would also point out that the 30 percent rating is the highest disability evaluation available under this diagnostic code.  There is no indication that the appellant suffers other related symptomatology for which any other diagnostic code for the digestive system applies.  Therefore, based on the above, the Board concludes that a 30 percent rating, but no more, is warranted for irritable bowel syndrome since the inception of the claim for a higher rating.


ORDER

A 30 percent rating is granted for irritable bowel syndrome subject to controlling regulations governing the payment of monetary awards.


REMAND

The Board finds that further development of the evidence is indicated prior to disposition of the remaining issues on appeal.  

At the outset, the Board observes that following an April 2014 supplemental statement of the case, private clinical records evidencing treatment for the claimed disorders and a statement as to their relationship to service were received in January 2016.  Neither the Veteran nor his representative has waived consideration of the additional evidence by the agency of original jurisdiction.  As such, the additional evidence must be addressed in a supplemental statement of the case. See 38 C.F.R. §§ 19.38(b)(3), 20.1304(c) (2015).

Review of the record reflects that during the November 2015 personal hearing, the appellant testified that clinical records from St. Joseph's Hospital would attest to the onset and chronicity of headaches since service.  He also stated that he received contract treatment for headaches at Lakeland hospital for VA.  With proper authorization, any additional records from these facilities should be requested and associated with the claims folder.  

The Board observes that on VA compensation examination of the right knee in March 2014, it was noted that the appellant had had treatment at VA in 1999.  However, review of the record discloses only VA outpatient records dating from March 2002.  As such, there may be extant VA clinical data since service.  Additionally, the record indicates that the appellant continues to receive VA outpatient treatment for the disabilities claimed on appeal from Battle Creek and Ann Arbor, Michigan VA Medical Centers.  The most recent records date through March 2014.  As VA has notice of the potential existence of additional records, they must be retrieved and associated with the other evidence already on file.  Therefore, records dating from 1996 through 2002 and from April 2014 through the present should be requested and associated with the electronic record. See Bell v. Derwinski, 2 Vet.App. 611 (1992).

Finally, the Veteran testified that he had been diagnosed multiple times at Lakeland Hospital as having "intestinal" migraines, stating that his stomach problems caused a migraine to develop.  He related that research had been performed in this regard and that the two conditions had been connected.  Therefore, consideration of the question of whether the appellant has migraines secondary to service-connected irritable bowel syndrome is indicated.  VA is required to consider all issues reasonably raised by a veteran's statements and/or other evidence of record. See EF v. Derwinski, 1 Vet.App. 324, 326 (1991); see also Clemons v. Shinseki, 23 Vet.App. 1 (2009).  The Board has recharacterized the issue on appeal to encompass this change.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he provide authorizations with the names and addresses of all providers who have treated him for migraines and right knee disability since service, including St. Joseph's Hospital and Lakeland Hospital.  With proper authorization, the RO should attempt to obtain all pertinent records, if not already of record.  If the Veteran has private medical records in his possession, he should be advised to submit them for inclusion in the file.  The claims folder should document the attempts made to obtain records.  To the extent that records are not obtained, the appellant should be notified.

2.  Request pertinent VA outpatient records dating from 1996 through 2002, to include any that might be retired or on microfilm, and from April 2014 through the present and associate with Virtual VA/VBMS.  All attempts to obtain the records should be documented.

3.  Schedule the Veteran for an examination by a VA physician to determine the likely etiology of the Veteran's migraine headaches.  All indicated tests and studies should be performed and clinical findings must be reported in detail.  Access to Virtual VA/VBMS must be made available to the examiner for review prior to examination.  A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented history and assertions.  

After a thorough review of the evidence and physical examination, the examiner should provide an opinion with supporting rationale as to whether it is at least as likely as not (50 percent probability or better) a) the Veteran has migraine headaches that relate back to service, b) if not, whether it is at least as likely as not migraine headaches are caused by (secondary to) service-connected disability, specifically irritable bowel syndrome, or have been made chronically worse (aggravated) by service-connected irritable bowel syndrome, or c) whether it is at least as likely as not a migraine headache disorder is related to an undiagnosed illness.

The examiner is requested to provide a well-supported opinion and complete rationale for the opinions and conclusions reached.

4.  After taking any further development deemed appropriate, re-adjudicate the remaining issues on appeal.  If a benefit is not granted, provide a supplemental statement of the case and afford the Veteran and his Representative an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


